
	

113 S1355 IS: To provide regulatory parity among alternative fuel vehicles, and for other purposes.
U.S. Senate
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1355
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2013
			Mr. Inhofe (for himself,
			 Mr. Begich, Mr.
			 Blunt, and Mr. Casey)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide regulatory parity among alternative fuel
		  vehicles, and for other purposes.
	
	
		1.Natural gas vehicles
			(a)Maximum fuel
			 economy increase for alternative fuel automobilesSection
			 32906(a) of title 49, United States Code, is amended by striking (except
			 an electric automobile) and inserting (except an electric or
			 natural gas automobile).
			(b)Automobile fuel
			 economy definitionsSection 32901(a) of title 49, United States
			 Code, is amended—
				(1)in paragraph (8),
			 by inserting , but the inclusion of a reserve gasoline tank for
			 incidental or emergency use in the event of alternative fuel depletion shall
			 not detract from the dedicated nature of the automobile before the
			 period at the end; and
				(2)in paragraph
			 (9)(B), by striking provides equal or superior energy efficiency
			 and inserting provides reasonably comparable energy
			 efficiency.
				(c)Minimum driving
			 ranges for dual fueled passenger automobilesSection 32901(c)(2)
			 of title 49, United States Code, is amended—
				(1)in subparagraph
			 (B), by striking (except electric automobiles) and inserting
			 (except electric or natural gas automobiles); and
				(2)in subparagraph
			 (C), by striking (except electric automobiles) each place it
			 appears and inserting (except electric or natural gas
			 automobiles).
				(d)Manufacturing
			 provision for alternative fuel automobilesSection 32905(d) of
			 title 49, United States Code, is amended by striking paragraphs (1) and (2) and
			 inserting the following:
				
					(1)the percentage
				utilization of the model on gasoline or diesel fuel, as determined by a formula
				based on the model’s alternative fuel range, divided by the fuel economy
				measured under section 32904(c); and
					(2)the percentage
				utilization of the model on gaseous fuel, as determined by a formula based on
				the model’s alternative fuel range, divided by the fuel economy measured under
				subsection
				(c).
					.
			
